Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 1 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 2 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 3 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 4 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 5 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 6 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 7 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 8 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document      Page 9 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document     Page 10 of 11
Case 19-05202-sms   Doc 25    Filed 09/27/19 Entered 09/27/19 13:00:21   Desc Main
                             Document     Page 11 of 11
